11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ericha Sanchez,                                  * From the 42nd District Court
                                                   of Taylor County,
                                                   Trial Court No. 27514-A.

Vs. No. 11-22-00097-CR                           * April 28, 2022

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Trotter, J., and Williams, J.

     This court has considered Ericha Sanchez’s motion to withdraw this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.